Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I and compound 004 in the reply filed on 12/6/2021 is acknowledged.
Claims 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/6/2021.

Status of the Claims
Claims 1-22 are pending in this application.
Claims 4-10 are withdrawn from consideration as being drawn to a non-elected species/invention.
Claims 1-3 and 11-22 are presently under consideration as being drawn to the elected species/invention.

Examiner’s note
The Examiner left a voice message to Applicant’s representative to propose an Examiner’s amendment in order to place the application in form for allowance. However, 

Claim 2
Replace “The compound of claim 1, wherein the compound is selected” in line 1 with “The polycyclic peptide of claim 1, wherein the polycyclic peptide is selected”.

Claim 3
Replace “The compound of claim 1, wherein the compound is selected” in line 1 with “The polycyclic peptide of claim 1, wherein the polycyclic peptide is selected”.

Claim 11
Replace “a cyclic polypeptide compound of claim 1” in lines 1-2 with “the polycyclic peptide of claim 1”.

Claims 12, 14-15 and 18-20
Replace “the cyclic polypeptide compound of claim 1” with “the polycyclic peptide of claim 1”. 

Claim 22
Replace the phrase “The compound of claim 1, wherein the compound is” in line 1 with “The polycyclic peptide of claim 1, wherein the polycyclic peptide is”.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 recite the limitation "the compound" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Claim 11 recites the limitation "a cyclic polypeptide compound of claim 1" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the cyclic polypeptide compound" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the cyclic polypeptide compound" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the cyclic polypeptide compound" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the cyclic polypeptide compound" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the cyclic polypeptide compound" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
22 recites the limitation "the compound" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-14 and 21 which depend from claim 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 12.
Claims 16-17 which depend from claim 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 15.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658